DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on August 5, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2021/0058397 A1. 

The present application is being examined under the pre-AIA  first to invent provisions.

Claims 1-22 are pending in this case. Claims 1, 10, 17, 21, and 22 were amended.1 Claims 1, 10, and 17 are the independent claims. Claims 1-22 are allowed.

REASONS FOR ALLOWANCE



The following is an Examiner’s statement of reasons for allowance: Claims 1-22 are allowed.

The Examiner has carefully examined independent claims 1, 10, and 17. The closest prior art references of record are U.S. Patent Application Publication No. 2009/0307226 A1 (hereinafter Koster), U.S. Patent Application Publication No. 2010/0094890 A1 (hereinafter Bokor), U.S. Patent Application Publication No. 2009/0300525 A1 (hereinafter Joliff), and U.S. Patent Application Publication No. 2008/0320503 A1 (hereinafter Kruglick).

Claims 1, 10, and 17 are patentable over Koster, Bokor, Joliff, and Kruglick, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 17:
receiving, from a first client computer over a network, a first request for access to a three-dimensional virtual environment, wherein the first request includes a first dimensionality identifier having a first value associated with a three-dimensional representation of the three- dimensional virtual environment;
receiving, from a second client computer over the network, a second request for access to the three-dimensional virtual environment, wherein the second request includes a second dimensionality identifier having a second value associated with a two-dimensional representation of the three-dimensional virtual environment;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon the Applicants’ arguments (see Response, page 7).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
    

    
        1 Claim 10 is incorrectly captioned as “Previously Presented.” However, the claim was amended, and should be captioned as “Currently Amended.”